

114 HR 5869 IH: To amend the Federal Credit Union Act to require the National Credit Union Administration Board to provide a rationale for any amounts the Board proposes to use from the National Credit Union Share Insurance Fund, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5869IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Mulvaney (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to require the National Credit Union Administration Board to
			 provide a rationale for any amounts the Board proposes to use from the
			 National Credit Union Share Insurance Fund, and for other purposes.
	
 1.Fund transparencySection 203 of the Federal Credit Union Act (12 U.S.C. 1783) is amended by adding at the end the following:
			
				(g)Fund transparency
 (1)In generalThe Board shall accompany each annual budget submitted pursuant to section 209(b) with a report containing—
 (A)a detailed analysis of how the expenses of the Administration are assigned between prudential activities and insurance-related activities and the extent to which those expenses are paid from the fees collected pursuant to section 105 or from the Fund; and
 (B)the Board’s supporting rationale for any proposed use of amounts in the Fund contained in such budget, including detailed breakdowns and supporting rationales for any such proposed use related to titles of this Act other than this title.
 (2)Public disclosureThe Board shall make each report described under paragraph (1) available to the public.. 